NON-FINAL OFFICE ACTION
This non-final office action addresses U.S. Application No. 17/080,217, which is a broadening reissue application of U.S. Application No. 14/938,725 (hereinafter the “725 Application"), entitled INTEGRATED SENSOR AND LENS ASSEMBLY WITH DIFFERENTIAL THREADS ADJUSTMENT, which issued as U.S. Patent No. 10,116,853 (hereinafter the “853 Patent") on October 30, 2018.
The status of the claims is as follows:
Claims 21-40 are pending and examined herein.
Claims 21-40 are rejected.

I. STATUS OF CLAIMS
The 853 Patent issued with claims 1-20.
Applicant filed a preliminary amendment on October 26, 2020 (hereinafter the "2020 Preliminary Amendment") along with the filing of the present application.  In the 2020 Preliminary Amendment, patent claims 1-20 were cancelled and new claims 21-40 were added.  Furthermore the specification was amended to add cross-reference information. 
Therefore, claims 21-40 are pending and will be examined herein.

II. PRIORITY
Examiners acknowledge that the present application is a reissue of the 725 Application, now the 853 Patent.

III. CLAIM OBJECTIONS
Claim 28 is objected to because it depends from a cancelled claim, i.e., claim 1.  Based on its subject matter, Examiners find claim 28 should depend from claim 21.  For purposed of examination only, claim 28 will be assumed to depend from claim 28, not claim 1.

IV. STATEMENT UNDER 37 C.F.R. §3.73(c)
The statement of ownership filed October 26, 2020 (hereinafter the “2020 3.73 Statement”) is objected to because it is incomplete.  For example, the reel/frame number identified therein is for a child application of the 725 Application, i.e., U.S. Application No. 16/416,937.  The originally filed assignment for the 725 Application is located at Reel/Frame 037017/0604.  Accordingly, a proper recordation of assignment should also be included in a proper ownership statement.  Thus, Applicant is required to file a new statement of ownership under 37 C.F.R. §3.73(c) identifying both recordations of the assignment to properly establish ownership of the 853 Patent.

V. REJECTIONS BASED ON RECAPTURE
The following is a quotation of 35 U.S.C. §251(a):
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 21-40 are rejected under 35 U.S.C. §251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application, which includes the patent family’s entire prosecution history, for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application, specifically a parent application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. §251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Below are the pertinent Examiners’ findings of fact relevant to this rejection:
11/11/2015	The 725 Application was filed and contained original claims 1-14.    Of these claims, original claims 1 and 8 were independent apparatus claims.
08/12/2016	The original examiner issued an Office action (hereinafter the “2016 NF Action”).  Therein, the original examiner rejected original claims 1, 3, 4, 8, 10 and 11 over prior art and indicated original claims 2, 5-7, 9 and 12-14 allowable over the prior art.
12/12/2016	Applicant filed an amendment (hereinafter the “2016 Amendment”) in response to the 2016 NF Action.  In the 2016 Amendment, Applicant amended original claims 1 and 8, cancelled claims 2 and 9, did not changes claims 3-7 and 10-14 and added new claims 15-22.  Thereafter, original claims 1, 8, 15, 18, 21 and 22 were independent original claims.  
04/26/2017	The original examiner issued a further non-final Office action (hereinafter the “Apr 2017 NF Action”).   Therein Examiners rejected all original claims 1, 3-8 and 10-22 over prior art.
08/28/2017	Applicant filed a further amendment in response to the Apr 2017 NF Action (hereinafter the “Aug 2017 Amendment”).  In the Apr 2017 Amendment, Applicant amended original claims 1, 8, 15, 16, 17 and 21, cancelled claims 2, 6, 9 and 13, did not change claims 3-5, 7, 11, 12, 14, 16-20 and 22 and added original claims 23 and 24.  Of these original claims, original claims 1, 8, 15, 18, 21 and 22 were independent.
10/24/2017	The original examiner issued a further non-final Office action (hereinafter the “Oct 2017 NF Action”).   Therein Examiners rejected all original claims 1, 3-5, 7, 8, 10-12 and 14-24 over prior art.
01/24/2018	Applicant filed a further amendment in response to the Oct 2017 NF Action (hereinafter the “Jan 2018 Amendment”).  In the Jan 2018 Amendment, Applicant amended original claims 1, 3, 8, 10, 15, 16, 18, 19, 21, 22 and 23, cancelled claims 2, 6, 9 and 13, did not change claims 4, 5, 7, 11, 12, 14, 17, 18, 20 and 24.  Of these original claims, original claims 1, 8, 15, 18, 21 and 22 were independent.
03/29/2018	The original examiner issued a further Final Office action (hereinafter the “2018 Final Action”).   Therein Examiners rejected all original claims 1, 4-8, 11, 12, 14, 15, 17, 18, 20-22 and 24 over prior art and indicated original claims 3, 10, 16, 19 and 23 allowable over the prior art.
05/29/2018	Applicant filed a further amendment in response to the 2018 Final Action (hereinafter the “May 2018 Amendment”).  In the May 2018 Amendment, original independent claims 1, 8, 15, 18, 21 and 22 were amended as follows:
1. 	(Currently Amended) An integrated image sensor and lens assembly comprising: 
an image sensor substrate comprising an image sensor; 
a lens mount affixed to the image sensor substrate and comprising a tube portion and a base portion, the tube portion having a channel and extending from the base portion in a direction of an optical axis substantially perpendicular to a focal plane, the lens mount comprising a first thread having a first pitch forming a first spiral on an inner surface of the tube portion; 
a tube adapter extending into the channel of the tube portion, the tube adapter comprising a second thread on an exterior surface of the tube adapter, the second thread reciprocal to the first thread and having the first pitch, the first and second threads securing the tube adapter within the lens mount, the tube adapter further comprising a third thread having a second pitch different than the first pitch, the third thread forming a second spiral on an inner surface of the tube adapter; and 
a lens barrel housing a set of lenses for directing light to the image sensor, the lens barrel having a threaded portion extending into the tube adapter, and the threaded portion comprising a fourth thread on an exterior surface of the lens barrel reciprocal to the third thread and having the second pitch, the third and fourth threads securing the lens barrel within the tube adapter, 
wherein the lens barrel is configured to rotate about the optical axis, 
wherein rotation of the tube adapter with respect to the lens barrel and the lens mount causes linear movement of the lens barrel and the lens mount with respect to the tube adapter in a same direction along the optical axis, 
wherein a magnitude of a difference between the first pitch and the second pitch is smaller than the first pitch and the second pitch, and 
wherein an upper subsection of the lens mount and a lower subsection of the lens barrel are unthreaded.

8. 	(Currently Amended) A camera comprising: one or more controls to operate the camera; 
a storage medium to store images and video captured by the camera; an image sensor substrate comprising an image sensor; 
a lens mount affixed to the image sensor substrate and comprising a tube portion and a base portion, the tube portion having a channel and extending from the base portion in a direction of an optical axis substantially perpendicular to a focal plane, the lens mount comprising a first thread having a first pitch forming a spiral on an inner surface of the tube portion; 
a tube adapter extending into the channel of the tube portion, the tube adapter comprising a second thread on an exterior surface of the tube adapter, the second thread reciprocal to the first thread and having the first pitch, the first and second threads securing the tube adapter within the lens mount, the tube adapter further comprising a third thread having a second pitch different than the first pitch, the third thread forming a spiral on an inner surface of the tube adapter; and 
a lens barrel housing a set of lenses for directing light to the image sensor, the lens barrel having a threaded portion extending into the tube adapter, and the threaded portion comprising a fourth thread on an exterior surface of the lens barrel reciprocal to the third thread and having the second pitch, the third and fourth threads securing the lens barrel within the tube adapter, 
wherein the lens barrel is configured to rotate about the optical axis, 
wherein rotation of the tube adapter with respect to the lens barrel and the lens mount causes linear movement of the lens barrel and the lens mount with respect to the tube adapter in a same direction along the optical axis, 
wherein a magnitude of a difference between the first pitch and the second pitch is smaller than the first pitch and the second pitch, and 
wherein an upper subsection of the lens mount and a lower subsection of the lens barrel are unthreaded.

15. 	(Currently Amended) An integrated lens assembly comprising: 
a lens mount affixed to an image sensor substrate including an image sensor and comprising a tube portion and a base portion, the tube portion having a channel and extending from the base portion in a direction of an optical axis substantially perpendicular to a focal plane, the lens mount comprising a first thread having a first pitch forming a first spiral on an inner surface of the tube portion; 
a tube adapter extending into the channel of the tube portion, the tube adapter comprising a second thread on an exterior surface of the tube adapter, the second thread reciprocal to the first thread and having the first pitch, the first and second threads securing the tube adapter within the lens mount, the tube adapter further comprising a third thread having a second pitch different than the first pitch, the third thread forming a second spiral on an inner surface of the tube adapter; and 
a lens barrel housing a set of lenses for directing light to the image sensor, the lens barrel having a threaded portion extending into the tube adapter, and the threaded portion comprising a fourth thread on an exterior surface of the lens barrel reciprocal to the third thread and having the second pitch, the third and fourth threads securing the lens barrel within the tube adapter, 
wherein the lens barrel is configured to rotate about the optical axis, 
wherein rotation of the tube adapter with respect to the lens barrel and the lens mount causes linear movement of the lens barrel and the lens mount with respect to the tube adapter in a same direction along the optical axis, 
wherein a magnitude of a difference between the first pitch and the second pitch is smaller than the first pitch and the second pitch, and 
wherein an upper subsection of the lens mount and a lower subsection of the lens barrel are unthreaded.

18. 	(Currently Amended) An integrated image sensor and lens assembly comprising: 
an image sensor substrate comprising an image sensor; a lens mount affixed to the image sensor substrate and comprising a tube portion and a base portion, the tube portion having a channel and extending from the base portion in a direction of an optical axis substantially perpendicular to a focal plane, the lens mount comprising a first thread having a first pitch forming a first spiral on an inner surface of the tube portion; 
a tube adapter extending into the channel of the tube portion, the tube adapter comprising a second thread on an exterior surface of the tube adapter, the second thread reciprocal to the first thread and having the first pitch, the first and second threads securing the tube adapter within the lens mount, the tube adapter further comprising a third thread having a second pitch different than the first pitch, the third thread forming a second spiral on an inner surface of the tube adapter; and 
a lens barrel housing a set of lenses for directing light to the image sensor, the lens barrel having a threaded portion extending into the tube adapter, and the threaded portion comprising a fourth thread on an exterior surface of the lens barrel reciprocal to the third thread and having the second pitch, the third and fourth threads securing the lens barrel within the tube adapter, 
wherein the lens barrel is configured to rotate about the optical axis, 
wherein rotation of the tube adapter with respect to the lens barrel and the lens mount causes linear movement of the lens barrel and the lens mount with respect to the tube adapter in a same direction along the optical axis, 
wherein a single rotation of the of the tube adapter with respect to the lens barrel and the lens mount causes a change in focal length less than the first pitch and less than the second pitch, and 
wherein an upper subsection of the lens mount and a lower subsection of the lens barrel are unthreaded.

21. 	(Currently Amended) An integrated lens assembly comprising: 
a lens mount affixed to the image sensor substrate including an image sensor and comprising a tube portion and a base portion, the tube portion having a channel and extending from the base portion in a direction of an optical axis substantially perpendicular to a focal plane, the lens mount comprising a first thread having a first pitch forming a first spiral on an inner surface of the tube portion; 
a tube adapter extending into the channel of the tube portion, the tube adapter comprising a second thread on an exterior surface of the tube adapter, the second thread reciprocal to the first thread and having the first pitch, the first and second threads securing the tube adapter within the lens mount, the tube adapter further comprising a third thread having a second pitch different than the first pitch, the third thread forming a second spiral on an inner surface of the tube adapter; and 
a lens barrel housing a set of lenses for directing light to the image sensor, the lens barrel having a threaded portion extending into the tube adapter, and the threaded portion comprising a fourth thread on an exterior surface of the lens barrel reciprocal to the third thread and having the second pitch, the third and fourth threads securing the lens barrel within the tube adapter, 
wherein the lens barrel is configured to rotate about the optical axis, 
wherein rotation of the tube adapter with respect to the lens barrel and the lens mount causes linear movement of the lens barrel and the lens mount with respect to the tube adapter in a same direction along the optical axis, 
wherein a single rotation of the of the tube adapter with respect to the lens barrel and the lens mount causes a change in focal length less than the first pitch and less than the second pitch, and 
wherein an upper subsection of the lens mount and a lower subsection of the lens barrel are unthreaded.

22. 	(Currently Amended) A camera comprising: one or more controls to operate the camera; 	
a storage medium to store images and video captured by the camera; an image sensor substrate comprising an image sensor; 
a lens mount affixed to the image sensor substrate and comprising a tube portion and a base portion, the tube portion having a channel and extending from the base portion in a direction of an optical axis substantially perpendicular to a focal plane, the lens mount comprising a first thread having a first pitch forming a first spiral on an inner surface of the tube portion; 
a tube adapter extending into the channel of the tube portion, the tube adapter comprising a second thread on an exterior surface of the tube adapter, the second thread reciprocal to the first thread and having the first pitch, the first and second threads securing the tube adapter within the lens mount, the tube adapter further comprising a third thread having a second pitch different than the first pitch, the third thread forming a second spiral on an inner surface of the tube adapter; and 
a lens barrel housing a set of lenses for directing light to the image sensor, the lens barrel having a threaded portion extending into the tube adapter, and the threaded portion comprising a fourth thread on an exterior surface of the lens barrel reciprocal to the third thread and having the second pitch, the third and fourth threads securing the lens barrel within the tube adapter, 
wherein the lens barrel is configured to rotate about the optical axis, 
wherein rotation of the tube adapter with respect to the lens barrel and the lens mount causes linear movement of the lens barrel and the lens mount with respect to the tube adapter in a same direction along the optical axis, 
wherein a single rotation of the of the tube adapter with respect to the lens barrel and the lens mount causes a change in focal length less than the first pitch and less than the second pitch, and 
wherein an upper subsection of the lens mount and a lower subsection of the lens barrel are unthreaded.

Applicant further argued that “independent claims 1, 8, 15, 18, 21 and 22 have been amended to include the features of claims 3, 10, 16, 19 and 29 in accordance with the Examiner’s indication of Allowable Subject Matter.”  See May 2019 Amendment pages 10-11.
06/28/2018	The original examiner issued a Notice of Allowance of the 725 Application.
10/30/2018	The 725 Application issued as the 853 Patent.  At issuance, original claims 1, 8, 15, 18, 21 and 22 were renumbered as Patent Claims 1, 6, 11, 14, 17 and 18.   
Based on the above finding of fact, Examiners herein determine the following surrender-generating limitations (i.e., limitations that were presented, argued or stated to make the claims patentable and thus generate surrender of the claimed subject matter): 
SGL(1)	“an upper subsection of the lens mount and a lower subsection of the lens barrel are unthreaded" as recited in each of the independent apparatus Patent Claims 1, 6, 11, 17 and 18.  These features related to these unthreaded portions were added in May 2018 Amendment by Applicant in direct response to the art rejections provided in the 2018 Final Action. Furthermore, Applicant stated the amendments were made in response to the original examiner’s indication of allowable subject matter in claims containing such limitations.  
A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
“(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) 	finally, we determine whether the reissue0 claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”  See MPEP §1412.02(I).

A.	Recapture in Apparatus Claims 21-40 Related to SGL(1)
Regarding step 1, upon review of apparatus pending and examined claims 21-40 of the present reissue application in comparison to apparatus Patent Claims 1-20 of the 853 Patent, Examiners find that Applicant through the 2020 Preliminary Amendment has broadened the scope of Patent Claims 1-20 by not including SGL(1).  Specifically, pending and examined claims 21-40 do not recite the upper portion of the lens mount and a lower subsection of the lens barrel being unthreaded.
Regarding step 2, Examiners find that the broader aspects of pending and examined claims 21-40 are directly related to SLG(1) because the features of SGL(1) have been entirely not included/deleted in these claims with respect to Patent Claims 1-20.
Regarding step 3, Examiners determine that the claims have not been materially narrowed in other respects to overcome the broadening aspect to avoid recapture.  If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See MPEP §1412.02 (I)(C).  Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim. See Id.  Following a review of pending and examined claims 21-40 herein, Examiners find that these claims have not been materially narrowed in other aspects related to SGL(1), rather Examiners find that the features of SGL(1) has been completely removed from these claims.  Thus, pending and examined claims 21-40 have not been narrowed in any sufficient respects related to the omitted subject matter. 
In view of the forgoing, Examiners find Applicant specifically removed those features of SGL(1), i.e., those related to the unthreaded sections of the lens barrel and the lens mount which was surrendered during the prosecution of the original application, the 725 Application.  Accordingly, Examiners conclude the Applicant’s failure to include the features of SGL(1) is improper recapture in pending and examined claims 21-40 herein.

VI. REISSUE OATH/DECLARATION
37 C.F.R. §1.175 Reissue oath or declaration (in part).
(a)    The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent.
(b)    If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor's oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.

The reissue declaration filed October 26, 2020 (hereinafter the "2020 Reissue Declaration”) is acknowledged.  However, Examiners object to the 2020 Reissue Declaration on the basis that Examiners find that the 2020 Reissue Declaration fails to state a proper error in the claims on which to base this reissue.  
While Examiners recognize in the 2020 Reissue Declaration that Applicant states “[t]he basis for the reissue application is to lay claim to subject matter which Applicant had a right the claim in the underlying patent,” Examiners do not find this statement sufficient under the rules.  Rather a proper statement as provided in the rule above must further identify a single word, phrase, or expression in the specification or in an original claim in the underlying patent, i.e., the 853 Patent, and how it renders the original patent wholly or partly inoperative or invalid.  See MPEP §1414(II).
Furthermore, while Examiners recognize that the 2020 Reissue Declaration references the 2020 Preliminary Amendment to the claims, this is also not proper under the rules which requires the oath/declaration to contain such a statement.  Additionally, the 2020 Preliminary Amendment merely identifies claim changes with respect to the claims of the 853 Patent which is not sufficient as provided above.  Finally, as provided above in the recapture rejections, some of the claim changes identified by the Applicant raise the issue of recapture, which is not a proper basis for reissue.
Accordingly, Applicant is required to provide a new oath/declaration identifying “a single word, phrase, or expression” from the claims and how this error renders the 476 Patent partially or wholly inoperative or invalid.

VII. REJECTIONS – 35 U.S.C. §251
The following is a quotation of 35 U.S.C. §251(a):
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Rejections Based on Defective Oath/Declaration
Claims 21-40 and this reissue application as a whole are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See also 37 C.F.R. §1.175. The nature of the defects in the 2020 Reissue Declaration is set forth in the discussion above.

VIII. CLAIM INTERPRETATION
	After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiners, the Examiners find that they are unable to locate any lexicographic definitions (either express or implied) with the required clarity, deliberateness, and precision with regard to pending and examined claims.  Because the Examiners are unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision, the Examiners conclude that Applicant is not his own lexicographer for the pending and examined claims.  See MPEP §2111.01(IV).
The Examiners further find that because the pending and examined claims herein recite neither “step for” nor “means for” nor any substitute therefore, the examined claims fail Prong (A) as set forth in MPEP §2181(I).  Because all examined claims fail Prong (A) as set forth in MPEP §2181(I), the Examiners conclude that all examined claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential)(where the Board did not invoke 35 U.S.C. § 112 6th paragraph because “means for” was not recited and because applicant still possessed an opportunity to amend the claims).
Because of the Examiners’ findings above that Applicant is not his own lexicographer and the pending and examined claims do not invoke 35 U.S.C. §112, 6th paragraph, the pending and examined claims will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).

IX. CLAIM REJECTIONS – 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Anticipation Rejections Applying Knutsson
Claims 21-25 and 28-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipation by U.S. Patent Application Publication No. 2016/0202443 to Knutsson et al. (hereinafter “Knutsson”).
Regarding claim 21, Knutsson discloses an integrated image sensor and lens assembly (See Knutsson FIGS. 2 and 4, reprinted below) comprising: 

    PNG
    media_image1.png
    305
    416
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    290
    363
    media_image2.png
    Greyscale

Knutsson FIG. 2					Knutsson FIG. 4
an image sensor substrate supporting an image sensor defining an optical axis (See FIGS. 2 and 4, substrate 32 with image sensor 24); 
a lens mount coupled to the image sensor substrate (See FIGS. 2 and 4 above, lens holder 53); 
a tube adapter received by the lens mount, the tube adapter including: an upper threaded section; a lower threaded section; and an unthreaded section positioned axially between the upper threaded section and the lower threaded section (See FIGS. 2 and 4 above, tube adapter 26 with lower threads 60 and upper threads 71 and unthreaded area there between.  Note upper and lower are not defined in the claims and thus the images shown in FIGS. 2 and 4 are flipped and upper is interpreted as towards the image sensor 24 and lower is interpreted as away from the image sensor 24); and 
a lens barrel for directing light to the image sensor, the lens barrel having a threaded section engageable with the upper threaded section of the tube adapter (See FIGS. 2 and 4 above, lens barrel 20 with upper threads 72).
Regarding claim 22, Knutsson discloses the sensor of claim 21 and further wherein the upper threaded section and the lower threaded section of the tube adapter each include an upper end and a lower end, the lower end of the upper threaded section spaced from the upper end of the lower threaded section along an axis generally parallel in relation to the optical axis (See FIGS. 2 and 4 above, tube adapter 26 with lower threads 60 and upper threads 71 and unthreaded area there between).
Regarding claim 23, Knutsson discloses the sensor of claim 21 and further wherein the lower threaded section of the tube adapter extends along an exterior surface thereof (See FIGS. 2 and 4 above, lower threaded portion 60 on tube adapter 20 is on the exterior surface thereof).
Regarding claim 24, Knutsson discloses the sensor of claim 21 and further wherein the lens mount includes a threaded section engageable with the lower threaded section of the tube adapter (See FIGS. 2 and 4 above, lower threaded portion 60 engages threads 58 on lens mount 53).
Regarding claim 25, Knutsson discloses the sensor of claim 21 and further wherein the lens mount further includes an unthreaded section adjacent to the threaded section thereof (See FIGS. 2 and 4 above, note unthreaded second of lens mount 53 adjacent the threaded portion 58 thereof).
Regarding claim 28, Knutsson discloses the sensor of claim 21 and further wherein the tube adapter is rotatable about the optical axis relative to both the lens barrel and the lens mount (See FIGS. 2 and 4 above and see ¶0046).
Regarding claim 29, Knutsson discloses the sensor of claim 28 and further wherein relative rotation between the tube adapter and the lens mount causes relative axial movement between the tube adapter and the lens mount along the optical axis (See FIGS. 2 and 4 above and see ¶0046).
Regarding claim 30, Knutsson discloses the sensor of claim 29 and further wherein relative rotation between the tube adapter and the lens barrel causes relative axial movement between the tube adapter and the lens barrel along the optical axis (See FIGS. 2 and 4 above and see ¶0046).
Regarding claim 31, Knutsson discloses an integrated image sensor and lens assembly (See Knutsson FIGS. 2 and 4, reprinted below) comprising: 
an image sensor substrate supporting an image sensor defining an optical axis (See FIGS. 2 and 4, substrate 32 with image sensor 24); 
a lens mount supported by image sensor substrate (See FIGS. 2 and 4 above, lens holder 53); 
a tube adapter received by the lens mount, the tube adapter including an upper threaded section and a lower threaded section positioned so as to eliminate any overlap therebetween along an axis generally parallel in relation to the optical axis (See FIGS. 2 and 4 above, tube adapter 26 with lower threads 60 and upper threads 71 and unthreaded area there between.  Note upper and lower are not defined in the claims and thus the images shown in FIGS. 2 and 4 are flipped and upper is interpreted as towards the image sensor 24 and lower is interpreted as away from the image sensor 24); and 
a lens barrel engageable with the upper threaded section of the tube adapter and configured to direct light to the image sensor (See FIGS. 2 and 4 above, lens barrel 20 with upper threads 72).
Regarding claim 32, Knutsson discloses the assembly of claim 31 and further wherein the tube adapter includes an unthreaded section positioned axially between the upper threaded section and the lower threaded section (See FIGS. 2 and 4 above, tube adapter 26 with lower threads 60 and upper threads 71 and unthreaded area there between).
Regarding claim 33, Knutsson discloses the assembly of claim 32 and further wherein the unthreaded section of the tube adapter includes an upper end and a lower end, the upper end of the unthreaded section coterminous with a lower end of the upper threaded section and the lower end of the unthreaded section coterminous with an upper end of the lower threaded section (See FIGS. 2 and 4 above, tube adapter 26 with lower threads 60 and upper threads 71 and unthreaded area there between).
Regarding claim 34, Knutsson discloses the assembly of claim 31 and further wherein the lens mount includes a threaded section engageable with the lower threaded section of the tube adapter (See FIGS. 2 and 4 above, lower threaded portion 60 engages threads 58 on lens mount 53).
Regarding claim 35, Knutsson discloses the assembly of claim 34 and further wherein the lens mount includes an unthreaded section adjacent to the threaded section thereof (See FIGS. 2 and 4 above, note unthreaded second of lens mount 53 adjacent the threaded portion 58 thereof).
Regarding claim 36, Knutsson discloses the assembly of claim 35 and further wherein the unthreaded section of the lens mount is positioned closer to the lens barrel than the threaded section of the lens mount (See FIGS. 2 and 4 above, note spacing between unthreaded portion of lens mount 53 and lens barrel 20 at the threaded portion 72 is closer than threaded portion 58 of lens mount and adjacent portion of lens barrel 20).
Regarding claim 37, Knutsson discloses the assembly of claim 31 and further wherein the lens mount, the tube adapter, and the lens barrel are configured to facilitate relative rotation between the tube adapter and the lens mount and relative rotation between the tube adapter and the lens barrel, wherein relative rotation between the tube adapter and the lens mount causes relative axial movement between the tube adapter and the lens mount along the optical axis and relative rotation between the tube adapter and the lens barrel causes relative axial movement between the tube adapter and the lens barrel along the optical axis (See FIGS. 2 and 4 above and see ¶0046).
Regarding claim 38, Knutsson discloses an imaging device (See FIGS. 2 and 4 above and FIG. 1), comprising: 
one or more controls to operate the imaging device (See FIG. 1, processor 14); 
a storage medium to store images captured by the imaging device (See FIG. 1, memory 25); 
an image sensor substrate supporting an image sensor defining an optical axis (See FIGS. 2 and 4, substrate 32 with image sensor 24); 
a lens mount supported by the image sensor substrate (See FIGS. 2 and 4 above, lens holder 53); 
a tube adapter received by the lens mount, the tube adapter including: a first threaded section; an unthreaded section having a first end coterminous with the first threaded section and a second end opposite the first end; and a second threaded section coterminous with the second end of the unthreaded section (See FIGS. 2 and 4 above, tube adapter 26 with first threaded section 60 and second threaded section 71 and unthreaded area there between); and 
a lens barrel for directing light to the image sensor, the lens barrel rotatably coupled to the tube adapter (See FIGS. 2 and 4 above, lens barrel 20 with upper threads 72).
Regarding claim 39, Knutsson discloses the device of claim 38 and further wherein the first threaded section of the tube adapter is spaced from the second threaded section of the tube adapter along an axis generally parallel in relation to the optical axis (See FIGS. 2 and 4 above, tube adapter 26 with first threaded section 60 and second threaded section 71 and unthreaded area there between).

Anticipation Rejections Applying Higuchi
Claims 21, 26, 27, 38 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipation by U.S. Patent Application Publication No. 2009/0219433 to Higuchi (hereinafter “Higuchi”).
Regarding claim 21, Higuchi discloses an integrated image sensor and lens assembly (See Higuchi FIG. 5, reprinted below) comprising: 

    PNG
    media_image3.png
    330
    417
    media_image3.png
    Greyscale

Higuchi FIG. 5
an image sensor substrate supporting an image sensor defining an optical axis (See FIG. 5 above, substrate 1 with image sensor 2); 
a lens mount coupled to the image sensor substrate (See FIG. 5 above, lens mount 4); 
a tube adapter received by the lens mount, the tube adapter including: an upper threaded section; a lower threaded section; and an unthreaded section positioned axially between the upper threaded section and the lower threaded section (See FIG. 5 above, tube adapter 33 with lower threads 33a and upper threads 33b and unthreaded area there between); and 
a lens barrel for directing light to the image sensor, the lens barrel having a threaded section engageable with the upper threaded section of the tube adapter (See FIG. 5 above, lens barrel 32 with threaded portion 32b).
Regarding claim 24, Higuchi discloses the assembly of claim 21 and further wherein the lens mount includes a threaded section engageable with the lower threaded section of the tube adapter (See FIG. 5 above, lower threaded section 41a of lens mount 4 engages lower threads 33a of tube adapter 33).
Regarding claim 25, Higuchi discloses the assembly of claim 24 and further wherein the lens mount further includes an unthreaded section adjacent to the threaded section thereof (See FIG. 5 above, note unthreaded section 44 of lens mount 4).
Regarding claim 26, Higuchi discloses the assembly of claim 25 and further wherein the threaded section of the lens mount is spaced a first distance from the image sensor substrate and the unthreaded section of the lens mount is spaced a second distance from the image sensor substrate greater than the first distance (See FIG. 5 above, note unthreaded section 43 of lens mount 4 above threaded section 41).
Regarding claim 27, Higuchi discloses the assembly of claim 26 and further wherein the threaded section of the lens mount extends along an interior surface thereof (See Higuchi FIG. 5 above, note lens mount has an outer surface around outer portion 42 and the threaded section 41a is located on a surface interior the outer portion 42).
Regarding claim 38, Higushi discloses an imaging device (See FIG. 5 above), comprising: 
one or more controls to operate the imaging device and a storage medium to store images captured by the imaging device (See ¶0027 wherein the camera module is included in a portable phone which would include a memory and a central processor); 
an image sensor substrate supporting an image sensor defining an optical axis (See FIG. 5 above, substrate 1 with image sensor 2); 
a lens mount supported by the image sensor substrate (See FIG. 5 above, lens mount 4); 
a tube adapter received by the lens mount, the tube adapter including: a first threaded section; an unthreaded section having a first end coterminous with the first threaded section and a second end opposite the first end; and a second threaded section coterminous with the second end of the unthreaded section (See FIG. 5 above, tube adapter 33 with lower threads 33a and upper threads 33b and unthreaded area there between); and 
a lens barrel for directing light to the image sensor, the lens barrel rotatably coupled to the tube adapter (See FIG. 5 above, lens barrel 32 with threaded portion 32b).
Regarding claim 40, Higuchi discloses the device of claim 38 and further wherein the lens mount includes a threaded section spaced a first distance from the image sensor substrate and an unthreaded section spaced a second distance from the image sensor substrate greater than the first distance (See FIG. 5 above, note unthreaded section 43 of lens mount 4 above threaded section 41).

X. DOUBLE PATENTING REJECTIONS
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §1.321(c) or §1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159. See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. §1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A. Double Patenting Rejections Over 095 Patent
Claims 21-24, 31-34 and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 or 19 of U.S. Patent No. 10,694,095 (hereinafter the “095 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because either claim 12 or 19 of the 095 Patent reads on pending and examined claims 21-24, 31-34 and 38-40 herein.  For example, either of claim 12 and 19 of the 095 Patent reads on pending and examined claims 21-23, 31-33 and 38-40 herein, respectively.  Furthermore, claim 12 of the 095 Patent reads on pending and examined claims 24 and 34 herein.  

XI. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 853 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

XII. INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XIII. CONCLUSION
Claims 21-40 are pending and examined.
Claims 21-40 are rejected.
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992